Title: Francis C. Gray’s Account of a Visit to Monticello, [4–7 February 1815]
From: Gray, Francis Calley
To: 


          4–7 Feb. 1815
                        
                        
                            
                            
                    
          on Thursday the 2d of Feby Mr. T & myself at half after 3 o’clock  with each a small bundle left Richmond in the Stage coach for Charlottesville in the county of Albemarle, in order to pay a visit to Mr. Jefferson to whom we both had both letters from Mr. Adams. at At  12 miles from town we passed Tuckahoe creek & soon after reached our breakfasting house, where for the first time in my life, I sat down to table with the Landlord & his wife, though and we continued to do so during the whole ride to Charlotte. we were here told that all the people east of the mountains called call those on the west cohees, and are called by them Tuckahoes. The first is an Irish name, from which nation the valley was first settled, & the latter the Indian name of a a vegetable growing in the Southern & Eastern parts of Virginia eaten by the hogs & perhaps formerly by the inhabitants. (This vegetable I once supposed to be the truffle but find from mr. Jeff. that it certainly is not so.) On leaving our breakfasting house we rode for 16 miles through a fine country along the Northern bank of James River, The Jam Soon quitting the country of coal in the center of which is situated the inn at which we had breakfasted 14 miles from Rich. In several of the houses at which we stopped the whiskey drunk by the passengers did not form an item in the bill as they were private not public houses ie. they had no license. At 45 miles from Richmond according to the regular course of the stage we slept the first night. On the next day we passed through a miserable barren country covered with pines & found a ford at junk creek half frozen over & in quite as bad a State as the Matawomin. But our white driver with a spirit & industry far superior to that of the Maryland black, broke the ice before his horses & carried them through without difficulty, though (a dead horse was lying on the farther bank, who had been drowned in attempting to pass.) We overtook particularly on the first day many
soldiers of the militia who had been in the service of the U.S 6 months at Norfolk without winter clothing, exposed to three epidemics which desolated their camp, The ague & fever, the Typhus, and the Throat distemper, & were now discharged without pay, many of them had not sufficient money to procure food & some as we were told, had eaten nothing for 30 hours—
           The country constantly ascended from the as we proceeded west & on Friday soon after noon, we crossed the North River at the Ford near Milton & soon reached Monticello between which & another mountain belonging to Mr. Jefferson, passed our road to Charlottesville, at which town we dined and  there. friday It contains a few brick houses a court house very large & a stone goal, the basement story of which is occupied as shops by a couple of Sadlers. This town though the largest in this part of the country contains no meeting house, nor is there any within 7 miles, but divine service is performed here in the court house every other Sunday—On Saturday it rained & at
12. O’clock we went from our tavern in a
hack to monticello three miles east of Charlottesville on the same road we had passed the
day before Our road passed between monticello & the S.W mountain which is much
higher & along whose side runs the narrow
&  path which led us between these hills to the gate on the S.E side of monticello. The Sides of both these hills & the valley between them are covered with a noble forest of oaks in all stages of growth & of decay. Their trunks straight & tall put forth no branches till they reach a height almost equal to the Summits of our loftiest trees in New England. Those which were rooted in the valley, in the richest soil overtopped many which sprung from spots far above them on the side of the mountain. Some of these The forest had evidently been abandoned to nature, some of the trees were decaying from age, some were blasted, some uprooted by the wind & some ha appeared even to have been twisted from their trunks by the violence of some a hurricane. They rendered the approach to the  house even at this
season of the year extremely grand & imposing. On reaching the house we found no bell nor knocker & entering through the hall  the parlour saw a Gentleman (Col. Randolph) who took our letters to Mr. Jefferson.
          Mr. Jefferson soon made his appearance    he is quite tall, 6 feet one or two inches, high face streaked & speckled with red, light grey eyes, white hair, dressed in shoes of very thin soft leather with pointed toes & heels ascending in a peak behind, with very short quarters grey worsted stockings, corderoy small clothes blue waistcoat & coat, of stiff, thick cloth made of the wool of his own merinos & badly manufactured, the buttons of his coat & small clothes of horn, & an under waistcoat flanel bound with red velvet—His figure bony, long & sharp with broad shoulders, a true Virginian. He begged he might put up our carriage, send for our baggage & keep us with him some time. We assented & his he left the room to give the necessary directions, sending as we requested
the carriage back to Charlottesville. On looking round the room in which we sat the first
thing which attracted our attention was the
state of the chairs. They had leather bottoms
stuffed with hair, but the bottoms were completely worn through & the hair sticking out
in all directions, on the mantle piece which
was large & of marble  were many books of all kinds Livy, o Orosius, Edinburg review, 1 vol. of Edgeworths moral tales &c. &c. There were many miserable prints & some fine pictures hung round the room, among them two projects of plans for the completion of the Capitol at washington one of them very elegant. A Harpsichord stood in one corner of the room. There were four double windows from the wall to the floor of fine large glass & a recess on in one of side of the apartment. This was the Breakfasting room. after half an hours conversation with Mr. Jeff. & Col. Randolph we were invited into the parlour where a fire was just kindled & a servant occupied in substituting a wooden pannel for a square of glass, which
had been broken in one of the folding doors opening on the lawn. Mr. J. had procured the glass for his house in Bohemia, where the price is so much the square foot whatever be the size of the glass purchased, & these panes were so large that unable to replace the broken square in this part of the country, he had been obliged to send to Boston to have some glass made of sufficient size to replace that broken, & this had not yet been received. We passed the whole forenoon, which was rainy, in conversation with Mr. Jeff & Mr. Randolph & at 4 o’clock toddy was brought us, which neither of us took & which was never after handed again, & we were ushered back into the breakfast room to dinner, Where where we were introduced to Mrs. Randolph & Miss Randolph, & Mr. T. J. Randolph. The rest of the family at table were mrs. Marks a sister of mr. Jefferson &  2 other daughters of Mr Col. Randolph The  The drinking cups were of silver marked G.W. to T.J— the table liquors were beer & cider & after dinner wine. In the same room we took tea & at ten in the evening retired—Fires were lighted in our bed rooms & again in the morning bf before we rose&—the beds were all in recesses—At 15 minutes after 8. we heard the first dinner breakfast bell & at 9. the second, whose sound assembled us in the breakfast room—We sat an hour after breakfast chatting with the Ladies & then adjourned to the parlour, Mr. Jefferson gave us the catalogue of his books to examine & soon after conducted us to his library, & passed an hour there in pointing out to us its principal treasures. His classical collection of ancient classics was complete as to the authors but very careless in the editions. The greek classics They were generally interleaved with the best English Translations. The Ancient English authors were also all here & some very rare editions of them. a black letter Chaucer & the first of milton’s Paradise Lost divided into ten books were the

most remarkable. A considerable number of books valuable to the Biblical critic were here, & various ancient editions of all the genuine & apocryphal books Erasmus’ edition &c. Many of the most valuable works on the civil and maritime law & on diplomacy, together with a complete collection of the Laws of the different states, those of Virginia in manuscript, & all the old elementary writers & reporters of England formed the legal library. The ancient and most distinguished modern historians render this department nearly complete, & the histories & descriptions of the kingdoms of asia Asia was the were remarkably numerous Rapin was here in French though very rare in that language, mr. Jeff. said that after all it was still the best history of England, for Hume’s tory principles are to him insupportable. The best mode of counteracting their effect is, he thinks, to publish an Edition of Hume expunging all those reflections & reasonings, whose influence is so injurious, this has been attempted by Baker, Baxter, but he has injured the work
by making other material abridgements. D’Avila was there in Italian in mrs mr J’s opinion one of the most entertaining books he ever read—I was surprised to find here two little volumes on Chronology by Count Potocki of St. Petersburg. Mr. J has also a fine collection of Saxon & mœso Gothic books, among them Alfred’s translations of  Orosius & Boethius—& shewed us some attempts he had made at facilitating the study of this language. He thought the singularity of the letters one of the greatest difficulties & proposed publishing the Saxon books in four columns the first to contain the Saxon, the second the same in Roman characters, the third a strictly verbal translation & the
fourth a free one. Mr. J. said the French Dicty of Trevoux was better than that of
the a Academy, thought Charron de la Sagesse an excellent work & brought us a commentary & review on Montesquieu published
by Duane the translator from the French M.S.  which he called the best book on politics which had been published for a century, &  agreed with its author in his opinion of Montesquieu—
          Of all branches of learning however that of relating to the Ancient History of North & South America is the most  perfectly displayed in this library. The collection on this subject is without a question the most perfect valuable in the world. Here are the works of all the Spanish travellers in America & the great work of De Brie in which he has collected latin translations of the smaller works published by the earliest visitors of America whose original publications are now lost. It is finely printed &  adorned with many plates. Here also is a copy of the letters of Hernando Cortes in Spanish, one of a small edition, & the copy retained by the Editor the Cardinal Archbishop of Toledo for himself, but given by him to the American Consul for mr.
Jefferson. This work contains the official letters of Cortes to his court his maps of the country & plates representing the dresses,
armour & other a contents of the treasury of
the Mexican Sovereigns—We saw here also some beautiful modern M.S.S. one of a work which had been suppressed in France, Most of the greek Romances—Mr. Jeff took us from his library into his bed chamber where on a table before the fire stood a polygraph with which he said he always wrote. We dined Mr. Jefferson took his accustomed ride before dinner & on his return told us that the ice was crowded & thick on the banks of the Rivanna & had carried away 30 feet of his mill dam; this was all he said on the subject, & from his manner I supposed his loss was probably about one or two hundred dollars, but on our ride back to Richmond we heard it every where spoken of as a serious loss & the countrymen some of them even it estimated it at 30000$. this to be sure must have been a most wonderful miscalculation, but no doubt the loss was serious.
         